EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Albert Wu on December 1, 2020.
	The following amendments have been made:
Claim 18, --A cutting apparatus comprising, 
a housing; 
a cutter assembly comprising a cutter carrier and a cutter cartridge; and 
a drive element positioned at least partially within the housing; 
wherein the cutter cartridge comprises a cut depth adjuster having a plurality of grooves, a detent component, an eccentric pinion shaft having a bearer roller support and a cutting blade; 
wherein the detent component engages with one of the plurality of grooves to retain the cut depth adjuster;
wherein a center axis of the bearer roller support is concentrically aligned with the housing support, but not with a center axis of the cutter wheel support--.

Claim 19 (line 2), --comprises a housing support[[,]] 

Claim 20-Cancelled.

Claims 18, 19, 21, and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was the combination of the detent component, the eccentric shaft having support with a center axis and another support with a center axis offset from the corresponding support, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
	Tanaka et al. (US 20120048081) teaches a cutting apparatus having a housing, a cutter assembly, and an eccentric shaft pinion. Tanaka does not teach a center axis of the bearer roller support is concentrically aligned with the housing support but not with a center axis of the wheel support. Tanaka further does not teach a cutter cartridge having a detent component and a cut depth adjuster having a plurality of grooves, in which rotation of the adjuster rotates the eccentric shaft to adjust the depth of the cut.
	Stanley et al. (US 5,083,488) provides a teaching of a cutter and anvil roll in which the anvil has an eccentric shaft with support portions with offset center axes. The eccentric center axes permit the anvil to radially adjust with respect to the cutter roll. However, Stanley does not provide a teaching to any of the claimed limitations.
A combination of the prior art would not arrive at the claimed invention without significant reliance on hindsight reasoning. 

The references to Eastman Kodak Company (EP0433185) and Ward (US PGPUB 20180311856) on the IDS filed March 16, 2021 have not been considered. Eastman Kodak Company is directed to color photography and does not comprise a cutting apparatus nor appear to have relevancy with respect to the pending invention. Ward is Applicant’s PGPUB which does not need to be cited on an IDS. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724